                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

JONI BROWNING, OBO
WAYNE BROWNING,

                  Plaintiff,                     Case No. 18-cv-10755


                                                 Paul D. Borman
v.                                               United States District Judge

                                                 Elizabeth A. Stafford
                                                 United States Magistrate Judge

COMMISSIONER OF SOCIAL
SECURITY,

               Defendant.
______________________________/

    ORDER: (1) ADOPTING MAGISTRATE JUDGE’S REPORT AND
RECOMMENDATION (ECF #19); (2) GRANTING PLAINTIFF’S MOTION
  FOR REMAND UNDER SENTENCE FOUR OF 42 U.S.C. §405(g) FOR
FURTHER CONSIDERATION CONSISTENT WITH THE MAGISTRATE
   JUDGE’S REPORT AND RECOMMENDATION (ECF #15); AND (3)
       DENYING DEFENDANT’S MOTION FOR SUMMARY
                     JUDGMENT (ECF #18)

      Now before the Court is the Report and Recommendation of Magistrate Judge

Elizabeth A. Stafford (ECF #19) recommending that the Court grant Plaintiff Joni

Browning’s Motion for Summary Judgment (ECF #15), on behalf of her deceased

husband, Wayne Browning, and deny Defendant Commissioner of Social Security’s

Motion for Summary Judgment (ECF #18).
      Having reviewed the Report and Recommendation and there being no timely

objections under 28 U.S.C. § 636(b)(1) and E.D. Mich. Local Rule 72.1(b), the Court

ADOPTS the Magistrate Judge’s Report and Recommendation, GRANTS Plaintiff’s

Motion for Remand, DENIES Defendant’s Motion for Summary Judgment, and

REMANDS this matter under sentence four of 42 U.S.C. §405(g) for further

consideration consistent with the Report and Recommendation.

IT IS SO ORDERED.


Dated: March 28, 2019                        s/Paul D. Borman
                                             Paul D. Borman
                                             United States District Judge




                                         2
